         Case 8-17-08054-reg              Doc 32     Filed 02/14/19        Entered 02/14/19 15:11:03




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
In re:
                                                                 Chapter 11
FEDERATION EMPLOYMENT AND
GUIDANCE SERVICE, INC. d/b/a FEGS,                               Case No. 15-71074 (REG)

                        Debtor.
ROBERT N. MICHAELSON, solely in his                              Adv. Proc. No. 17-08054 (REG)
capacity as CREDITOR TRUSTEE OF THE
FEGS CREDITOR TRUST,


                             Plaintiff,

vs.

DISTINCTIVE WORKFORCE SOLUTIONS,

                             Defendant.

      ORDER APPROVING MOTION OF THE TRUSTEE OF THE FEGS CREDITOR
      TRUST, PURSUANT TO FED. R. BANKR. P. 9019, FOR ENTRY OF AN ORDER
      APPROVING SETTLEMENT WITH DISTINCTIVE WORKFORCE SOLUTIONS

                    Upon consideration of the Motion of the Trustee Of The FEGS Creditor Trust,

Pursuant to Fed. R. Bankr. P. 9019, for Entry of an Order Approving Settlement (the “Motion”);1

and the notice of the Motion having been adequate; and sufficient legal and factual bases existing

for the relief requested; and the Court having jurisdiction to consider the Motion pursuant to 28

U.S.C. §§ 1334 and 157(b)(2); and the Court finding that the Agreement was negotiated at arm’s

length and entered into in good faith by the parties and that the benefits to be derived from the

settlement are material and considering the risks of the continued pursuit of the adversary

proceeding, it is hereby ORDERED that:

                    1.       The Motion is GRANTED.




1
    Capitalized terms not otherwise defined herein shall have the same meanings given to them in the Motion.
      Case 8-17-08054-reg        Doc 32    Filed 02/14/19     Entered 02/14/19 15:11:03




               2.      The Agreement attached as Exhibit A to the Motion is hereby approved

pursuant to Bankruptcy Rule 9019.

               3.      Any claim asserted by the Defendant against the Debtor pursuant to

section 502(h) of the Bankruptcy Code shall be and hereby is disallowed.

               4.      The Adversary Proceeding shall be and hereby is dismissed with prejudice

with each party to bear its own costs.

               5.      The Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                              ____________________________
 Dated: Central Islip, New York                                    Robert E. Grossman
        February 14, 2019                                     United States Bankruptcy Judge
